EXHIBIT 10.2



DEPOSITOR COLLATERAL DEBT SECURITIES PURCHASE AGREEMENT



This Depositor Collateral Debt Securities Purchase Agreement (this "Agreement")
is made as of July 24, 2007 by and between ACAS CRE CDO 2007-1 Depositor, LLC, a
Delaware limited liability company (the "Depositor") and ACAS CRE CDO 2007-1,
Ltd., a Cayman Islands exempted company with limited liability (the "Issuer").



W I T N E S S E T H:



WHEREAS, the Issuer desires to purchase from the Depositor and the Depositor
desires to sell to the Issuer certain obligations;



WHEREAS, the Issuer and ACAS CRE CDO 2007-1, LLC, a Delaware limited liability
company (the "Co Issuer" and, together with the Issuer the "Co-Issuers"), intend
to issue the U.S. $181,480,000 Class A Floating Rate Notes Due 2052 (the "Class
A Notes"), the U.S. $86,330,000 Class B Floating Rate Notes Due 2052 (the "Class
B Notes"), the U.S. $41,000,000 Class C Floating Rate Notes Due 2052 (the "Class
C-FL Notes") the U.S. $11,850,000 Class C Fixed Rate Notes Due 2052 (the "Class
C-FX Notes" and, together with the Class C-FL Notes, the "Class C Notes"), the
U.S. $25,250,000 Class D Floating Rate Notes Due 2052 (the "Class D Notes"), the
U.S. $23,785,000 Class E Deferrable Floating Rate Notes Due 2052 (the "Class
E-FL Notes"), the U.S. $23,785,000 Class E Deferrable Fixed Rate Notes Due 2052
(the "Class E-FX Notes" and, together with the Class E-FL Notes, the "Class E
Notes"), the U.S. $32,005,000 Class F Deferrable Floating Rate Notes Due 2052
(the "Class F-FL Notes"), the U.S. $32,005,000 Class F Deferrable Fixed Rate
Notes Due 2052 (the "Class F-FX Notes" and, together with the Class F-FL Notes,
the "Class F Notes"), the U.S. $22,185,000 Class G Deferrable Floating Rate
Notes Due 2052 (the "Class G-FL Notes"), the U.S. $26,555,000 Class G Deferrable
Fixed Rate Notes Due 2052 (the "Class G-FX Notes" and, together with the Class
G-FL Notes, the "Class G Notes"), the U.S.$64,600,000 Class H Deferrable Fixed
Rate Notes Due 2052 (the "Class H Notes"), the U.S.$41,110,000 Class J
Deferrable Fixed Rate Notes Due 2052 (the "Class J Notes"), the U.S.$42,270,000
Class K Deferrable Fixed Rate Notes Due 2052 (the "Class K Notes"), the
U.S.$62,240,000 Class L Deferrable Fixed Rate Notes Due 2052 (the "Class L
Notes"), the U.S.$35,230,000 Class M Deferrable Fixed Rate Notes Due 2052 (the
"Class M Notes") and the U.S.$5,870,000 Class N Deferrable Fixed Rate Notes Due
2052 (the "Class N Notes" and, collectively with the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes, the Class J Notes, the Class K
Notes, the Class L Notes and the Class M Notes, the "Notes") pursuant to that
certain Indenture, dated as of July 24, 2007 (the "Indenture"), by and among the
Issuer, the Co Issuer and Wells Fargo Bank, National Association, as trustee,
principal note paying agent, note calculation agent, note transfer agent,
securities intermediary and note registrar (together with any successor trustee
permitted under the Indenture, the "Trustee");



WHEREAS, the Issuer intends to pledge the obligations purchased hereunder by the
Issuer to the Trustee as security for the Notes;



NOW THEREFORE, the parties hereto agree as follows:



1. Defined Terms.



Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word "including" and
its variations shall mean "including without limitation". All references in this
Agreement to designated "Articles", "Sections", "Subsections" and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Agreement as originally executed. The words "herein",
"hereof", "hereunder" and other words of similar import refer to this Agreement
as a whole and not to any particular Article, Section, Subsection or other
subdivision.



"Closing Date": This term has the meaning set forth in Section 2(b).



"Collateral Debt Securities": This term has the meaning set forth in Section
2(a).



"Purchase Price": This term has the meaning set forth in Section 2(a).



"Repurchase Price": With respect to any Collateral Debt Security to be
repurchased pursuant to Section 5, an amount equal to (i) the Purchase Price (as
defined herein) of such Collateral Debt Security minus (ii) all principal paid
to or on behalf of the Issuer prior to the date of such repurchase plus (iii)
all accrued but unpaid interest thereon plus (iv) all unpaid costs and expenses
(including, without limitation, costs and expenses incurred by third parties
incurred in connection with such repurchase).

All other capitalized terms used and not otherwise defined herein shall have the
same meanings ascribed to such terms in the Indenture.



2. Purchase and Sale of the Collateral Debt Securities.



(a) Set forth in Annex A hereto is a list of obligations that shall be sold and
contributed to the Issuer (the "Collateral Debt Securities") and certain other
information with respect to each of the Collateral Debt Securities. The
Depositor agrees to sell and contribute to the Issuer, and the Issuer agrees to
purchase from the Depositor, each Collateral Debt Security listed in Annex A and
all covenants, representations and warranties of the Seller set forth in the
Seller Collateral Debt Securities Purchase Agreement, dated as of the Closing
Date, by and among American Capital Strategies, Ltd., as seller, and the
Depositor, as purchaser (the "Seller Collateral Debt Securities Purchase
Agreement"), at the purchase price in U.S. dollars identified for such
Collateral Debt Security in Annex A (the "Purchase Price") plus the Class H
Notes, the Class J Notes, the Class K Notes, the Class L Notes, the Class M
Notes, the Class N Notes and the Preferred Shares.



(b) Delivery or transfer of the Collateral Debt Securities shall be made on or
about July 24, 2007 (the "Closing Date") at the time and in the manner agreed
upon by the parties. Upon receipt of evidence of the delivery or transfer of the
Collateral Debt Securities to the Issuer, the Issuer shall pay or cause to be
paid to the Depositor the Purchase Price and deliver the Class H Notes, the
Class J Notes, the Class K Notes, the Class L Notes, the Class M Notes, the
Class N Notes and the Preferred Shares in the manner agreed upon by the
Depositor and the Issuer.



3. Conditions.



The obligations of the parties under this Agreement are subject to the following
conditions:



(a) the representations and warranties contained herein shall be accurate and
complete;



(b) the conditions to the closing under the Seller Collateral Debt Securities
Purchase Agreement shall have been satisfied or shall be satisfied
simultaneously with the conditions contained herein;



(c) the conditions to the closing under that certain Purchase Agreement, dated
as of the Closing Date, by and among the Issuer, the Co Issuer, Wachovia Capital
Markets, LLC, Banc of America Securities LLC, J.P. Morgan Securities Inc.,
Deutsche Bank Securities Inc. and Merrill Lynch & Co. with respect to the Notes,
shall have been satisfied or shall be satisfied simultaneously with the
conditions contained herein;



(d) on the Closing Date, counsel for the Issuer shall have been furnished with
all such documents, certificates and opinions as such counsel may reasonably
request to evidence the accuracy and completeness of any of the representations,
warranties or statements of the Depositor, the performance of any of the
obligations of the Depositor hereunder or the fulfillment of any of the
conditions herein contained; and



(e) the issuance of the Notes and receipt by the Issuer of the full payment
therefore.



4. Covenants, Representations and Warranties.



(a) Each party hereby represents and warrants to the other party that (i) it is
duly organized or incorporated, as the case may be, and validly existing as an
entity under the laws of the jurisdiction in which it is incorporated, chartered
or organized, (ii) it has the requisite corporate power and authority to enter
into and perform this Agreement, and (iii) this Agreement has been duly
authorized by all necessary corporate action, has been duly executed by one or
more duly authorized officers and is the valid and binding agreement of such
party enforceable against such party in accordance with its terms.



(b) The Depositor further represents and warrants to the Issuer that (i) on the
Closing Date the Depositor shall own the Collateral Debt Securities, shall have
good and marketable title thereto, free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind, and upon the
delivery or transfer of the Collateral Debt Securities to the Issuer as
contemplated herein, the Issuer shall receive good and marketable title to the
Collateral Debt Securities, free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind, (ii) the Depositor
acquired its ownership in the Collateral Debt Securities in good faith without
notice of any adverse claim, and upon the delivery or transfer of the Collateral
Debt Securities to the Issuer as contemplated herein, the Issuer shall acquire
ownership in the Collateral Debt Securities in good faith without notice of any
adverse claim, (iii) the Depositor has not assigned, pledged or otherwise
encumbered any interest in the Collateral Debt Securities (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released), (iv) the Underlying Instrument with respect to any Collateral Debt
Security does not prohibit the Issuer from Granting a security interest in and
assigning and pledging such Collateral Debt Security to the Trustee, (v) the
information set forth with respect to the Collateral Debt Securities in Annex A
hereto is correct, (vi) none of the execution, delivery or performance by the
Depositor of this Agreement shall (x) conflict with, result in any breach of or
constitute a default (or an event that, with the giving of notice or passage of
time, or both, would constitute a default) under, any term or provision of the
organizational documents of the Depositor, or any material indenture, agreement,
order, decree or other material instrument to which the Depositor is party or by
which the Depositor is bound that materially adversely affects the Depositor's
ability to perform its obligations hereunder or (y) violate any provision of any
law, rule or regulation applicable to the Depositor of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties that has a material adverse effect, (vii)
no consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor (or any other person)
is required in connection with the execution, delivery and performance by the
Depositor of this Agreement the failure of which to obtain would have a material
adverse effect except such as have been obtained and are in full force and
effect, (viii) the ownership of the Collateral Debt Securities will not cause
the Issuer to be engaged in a trade or business within the United States, or
have payments subject to foreign or United States withholding tax, (ix) with
respect to any Collateral Debt Security that is a certificated security, such
Collateral Debt Security is a certificated security in registered form, or is in
uncertificated form held through the facilities of (a) The Depository Trust
Company in New York, New York or (b) such other clearing organization or
book-entry system as is designated in writing by the Issuer, (x) with respect to
any Collateral Debt Security that is a certificated security, it has delivered
to the Issuer or its designee such certificated security, along with any and all
certificates, assignments and bond powers executed in blank, necessary to
transfer such certificated security under the issuing documents of such
Collateral Debt Security, (xi) to its knowledge, there is no monetary or
material non-monetary event of default existing with regard to such Collateral
Debt Security and (xii) based on the most recently available trustee report, (a)
no interest shortfalls have occurred and no realized losses have been applied to
any Collateral Debt Security and (b) it is not aware of any circumstances that
could have a material adverse effect on such Collateral Debt Security.



(c) The Depositor hereby acknowledges and consents to the collateral assignment
of this Agreement and all right, title and interest thereto to the Trustee, for
the benefit of the Noteholders and the Interest Rate Swap Counterparty, as
required in Sections 15.1(f)(i) and (ii) of the Indenture.



(d) The Depositor hereby covenants and agrees that it shall perform any
provisions of the Indenture made expressly applicable to the Depositor by the
Indenture as required by Section 15.1(f)(i) of the Indenture.



(e) The Depositor hereby covenants and agrees that all of the representations,
covenants and agreements made by or otherwise entered into by it in this
Agreement shall also be for the benefit of the Trustee, the Noteholders and the
Interest Rate Swap Counterparty as required by Section 15.1(f)(ii) of the
Indenture.



(f) The Depositor hereby covenants and agrees, as required by Section
15.1(f)(iii) of the Indenture, that it shall deliver to the Trustee duplicate
original copies of all notices, statements, communications and instruments
delivered or required to be delivered to the Issuer pursuant to this Agreement.



(g) The Depositor hereby covenants and agrees, as required by Section
15.1(f)(iv) of the Indenture, that it shall not enter into any agreement
amending, modifying or terminating this Agreement (other than in respect of an
amendment or modification of the type that may be made to the Indenture without
Noteholder consent) or selecting or consenting to a successor manager, without
notifying each Rating Agency and without the prior written consent and written
confirmation of each Rating Agency that such amendment, modification or
termination or selection of a successor manager, as applicable, will not cause
the rating of the Notes to be reduced.



5. Obligation to Repurchase; Non Recourse.



(a) Pursuant to Section 12.2 of the Indenture, upon discovery or receipt of
written notice of a breach by the Depositor of any representation, warranty or
covenant under Section 4(b) that materially and adversely affects the value of
any Collateral Debt Security, or of the interest therein of the Noteholders, the
Trustee shall promptly notify the Depositor and the Issuer in writing of such
breach and request that the Depositor cure such breach within 90 days from the
date the Depositor was notified of such breach, and if the Depositor does not
cure such breach in all material respects during such period, the Trustee shall
cause the Depositor to repurchase such Collateral Debt Security from the Issuer
at the Repurchase Price on or prior to the next Payment Date following the
expiration of such 90 day period. The Repurchase Price for the repurchased
Collateral Debt Security shall be deposited in the Principal Collection Account
and the Interest Collection Account, as applicable, and the Trustee, upon
receipt of written certification from the Depositor of such deposit, shall
release pursuant to Section 12.2(a) of the Indenture to the Depositor the
related Collateral Debt Security and shall execute and deliver such instruments
of transfer or assignment, in each case without recourse, as the Depositor shall
furnish to it and as shall be necessary to vest in the Depositor any Collateral
Debt Security released pursuant hereto and the Trustee shall have no further
responsibility with regard to such Collateral Debt Security.



(b) Notwithstanding anything to the contrary contained herein, no recourse shall
be had, whether by levy or execution or otherwise, for the payment of the
principal of or interest or premium (if any) on the Collateral Debt Securities,
or for any claim based on payments due thereon, against the Depositor or any of
its affiliates, stockholders, directors, officers, agents or employees under any
rule of law, statute or constitution, or by the enforcement of any assessment or
penalty, or otherwise, nor shall any defenses or judgment based thereon or with
respect thereto; provided, however, it is understood and agreed that the
obligation of the Depositor to cure or to repurchase any Collateral Debt
Security as to which a breach has occurred and is continuing shall constitute
the sole remedy against the Depositor respecting such breach available to the
Issuer or the Trustee on behalf of the Noteholders.



6. Non Petition.



The Depositor agrees not to institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year (or, if longer, the then applicable preference period) and one
day after the payment in full of all Notes. The provisions of this Section shall
survive the termination of this Agreement.



7. Amendments.

This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
receipt by the parties hereto of prior written consent and written confirmation
of each Rating Agency that such amendment or modification shall not cause the
rating of any of the Notes to be reduced.



8. Communications.



Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or first class registered mail, or the closest local equivalent
thereto, or by facsimile transmission confirmed by personal delivery or by
courier or first class registered mail as follows:



To the Depositor:

ACAS CRE CDO 2007-1 Depositor, LLC
c/o American Capital CRE Management, LLC
Two Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Compliance Officer
Facsimile Number: (301) 654-6714



To the Issuer:

ACAS CRE CDO 2007-1, Ltd.
c/o Maples Finance Limited
P.O. Box 1093 GT,
Boundary Hall
Cricket Square, Elgin Avenue
George Town, Grand Cayman
Cayman Islands
Attention: The Directors
Telephone Number: (345) 945-7099
Facsimile Number: (345) 945-7100



or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.



9. Grant of a Security Interest. It is the express intent of the parties hereto
that the conveyance of the Collateral Debt Securities by the Depositor to the
Issuer as provided in Section 2 hereof be, and be construed as, a sale of the
Collateral Debt Securities by the Depositor to the Issuer and not as a pledge of
the Collateral Debt Securities by the Depositor to the Issuer to secure a debt
or other obligation of the Depositor. However, if, notwithstanding the
aforementioned intent of the parties, the Collateral Debt Securities are held to
be property of the Depositor, then, (a) it is the express intent of the parties
that such conveyance be deemed a pledge of the Collateral Debt Securities by the
Depositor to the Issuer to secure a debt or other obligation of the Depositor,
and (b) (i) this Agreement shall also be deemed to be a security agreement
within the meaning of Article 9 of the Uniform Commercial Code of the applicable
jurisdiction; (ii) the conveyance provided for in Section 2 hereof shall be
deemed to be a grant by the Depositor to the Issuer of a security interest in
all of the Depositor's right, title and interest in and to the Collateral Debt
Securities, and all amounts payable to the holder of the Collateral Debt
Securities in accordance with the terms thereof, and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts, other
than investment earnings, from time to time held or invested in the Accounts (as
defined in the Indenture) whether in the form of cash, instruments, securities
or other property; (iii) the assignment to the Trustee of the interest of the
Issuer as contemplated by Section 4(c) hereof shall be deemed to be an
assignment of any security interest created hereunder; (iv) the possession by
the Trustee or any of its agents of the Underlying Instruments, and such other
items of property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be possession by the secured party for purposes
of perfecting the security interest pursuant to Section 9-313 of the Uniform
Commercial Code of the applicable jurisdiction; and (v) notifications to persons
(other than the Trustee) holding such property, and acknowledgments, receipts or
confirmations from persons (other than the Trustee) holding such property, shall
be deemed notifications to, or acknowledgments, receipts or confirmations from,
financial intermediaries, bailees or agents (as applicable) of the secured party
for the purpose of perfecting such security interest under applicable law. The
Depositor and the Issuer shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Collateral Debt Securities, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of this Agreement and the Indenture.



10. Governing Law and Consent to Jurisdiction.



(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



(b) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court hearing appeals from the Courts mentioned above, in any action,
suit or proceeding brought against it and to or in connection with this
Agreement or the transaction contemplated hereunder or for recognition or
enforcement of any judgment, and the parties hereto hereby irrevocably and
unconditionally agree that all claims in respect of any such action or
proceeding may be heard or determined in such New York State court or, to the
extent permitted by law, in such federal court. The parties hereto agree that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. To the extent permitted by applicable law, the parties
hereto hereby waive and agree not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such courts, that the suit, action or
proceeding is brought in any inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the subject matter thereof may not be
litigated in or by such courts.



(c) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.



(d) The Issuer irrevocably appoints CT Corporation System, 111 Eighth Avenue,
13th Floor, New York, New York 10011, as its agent for service of process in New
York in respect of any such suit, action or proceeding. The Issuer agrees that
service of such process upon such agent shall constitute personal service of
such process upon it.



(e) The Depositor irrevocably consents to the service of any and all process in
any action or proceeding by the mailing or delivery of copies of such process to
it at ACAS CRE CDO 2007-1 Depositor, LLC, c/o American Capital CRE Management,
LLC, Two Bethesda Center, 14th Floor, Bethesda, Maryland, 20814, Attention:
Compliance Officer.



11. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.



12. Non Recourse Agreement. Notwithstanding any other provisions of this
Agreement, the Depositor acknowledges and agrees that all obligations of the
Issuer arising hereunder or in connection herewith are limited in recourse to
the Pledged Obligations and to the extent the proceeds of the Pledged
Obligations, when applied in accordance with the Priority of Payments, are
insufficient to meet the obligations of the Issuer hereunder in full, the Issuer
shall have no further liability in respect of any such outstanding obligations
and all such obligations and any claims against the Issuer shall be extinguished
and shall not thereafter revive. The Depositor acknowledges and agrees that the
obligations of the Issuer under this Agreement are solely the corporate
obligations of the Issuer and that the Depositor shall not have any recourse
against any of the directors, officers, shareholders or agents of the Issuer for
any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereunder. The provisions of this
Section 11 shall survive the termination of this Agreement.



[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Depositor Collateral Debt Securities Purchase Agreement as of the day and year
first above written.



ACAS CRE CDO 2007-1 Depositor, LLC


By: /s/ Cydonii Fairfax
Name: Cydonii Fairfax
Title: Vice President





ACAS CRE CDO 2007-1, Ltd.


By: /s/ Kareem Robinson
Name: Kareem Robinson
Title: Director





 

 

Annex A

List of Collateral Debt Securities

(Sold by ACAS CRE CDO 2007-1 Depositor, LLC)



CUSIP

Deal

Class

Par

46625YYK3

JPMCC 2005-LDP5

K

5,000,000.00

46625YYM9

JPMCC 2005-LDP5

L

26,232,000.00

46625YYP2

JPMCC 2005-LDP5

M

15,739,000.00

46625YYR8

JPMCC 2005-LDP5

N

15,738,000.00

46625YYT4

JPMCC 2005-LDP5

O

5,247,000.00

46625YYV9

JPMCC 2005-LDP5

P

5,246,000.00

46625YYX5

JPMCC 2005-LDP5

Q

10,493,000.00

46625YYZ0

JPMCC 2005-LDP5

NR

52,462,779.00

92976BEQ1

WBCMT 2006-C23

L

5,394,000.00

92976BES7

WBCMT 2006-C23

M

10,786,000.00

92976BEU2

WBCMT 2006-C23

N

8,090,000.00

92976BEW8

WBCMT 2006-C23

O

10,575,000.00

92976BEY4

WBCMT 2006-C23

P

15,862,000.00

92976BFA5

WBCMT 2006-C23

Q

15,862,000.00

92976BFC1

WBCMT 2006-C23

S

63,448,029.72

36828QSS6

GECMC 2006-C1

J

2,956,000.00

36828QSU1

GECMC 2006-C1

K

2,956,000.00

36828QSW7

GECMC 2006-C1

L

2,956,000.00

48123HAJ2

JPMCC 2006-RR1

H

3,501,000.00

48123HAK9

JPMCC 2006-RR1

J

3,536,000.00

48123HAL7

JPMCC 2006-RR1

K

1,965,000.00

48123HAM5

JPMCC 2006-RR1

L

2,750,700.00

59023BAR5

MLMT 2006-C1

J

6,225,000.00

59023BAS3

MLMT 2006-C1

K

9,337,000.00

59023BAT1

MLMT 2006-C1

L

6,224,000.00

59023BAU8

MLMT 2006-C1

M

6,225,000.00

59023BAV6

MLMT 2006-C1

N

6,225,000.00

59023BAW4

MLMT 2006-C1

P

6,224,000.00

59023BAX2

MLMT 2006-C1

Q

31,123,694.00

60687UAR8

MLCFC 2006-2

J

9,207,000.00

60687UAS6

MLCFC 2006-2

K

4,604,000.00

60687UAT4

MLCFC 2006-2

L

6,905,000.00

60687UAU1

MLCFC 2006-2

M

2,302,000.00

60687UAV9

MLCFC 2006-2

N

4,604,000.00

60687UAW7

MLCFC 2006-2

P

4,603,000.00

60687UAX5

MLCFC 2006-2

Q

25,320,786.00

92976UAJ9

WBCMT 2006-C26

J

2,209,000.00

92976UAL4

WBCMT 2006-C26

K

3,312,000.00

92976UAN0

WBCMT 2006-C26

L

2,209,000.00

92976UAQ3

WBCMT 2006-C26

M

4,329,000.00

92976UAS9

WBCMT 2006-C26

N

6,495,000.00

92976UAU4

WBCMT 2006-C26

O

4,329,000.00

92976UAW0

WBCMT 2006-C26

P

23,813,767.36

46628FBC4

JPMCC 2006-LDP7

K

4,875,000.00

46628FBE0

JPMCC 2006-LDP7

L

4,875,000.00

46628FBG5

JPMCC 2006-LDP7

M

6,501,000.00

52108RAZ5

LBUBS 2006-C4

L

3,791,000.00

52108RBB7

LBUBS 2006-C4

M

5,055,000.00

52108RBD3

LBUBS 2006-C4

N

2,527,000.00

52108RBF8

LBUBS 2006-C4

P

7,434,000.00

52108RBH4

LBUBS 2006-C4

Q

4,956,000.00

52108RBK7

LBUBS 2006-C4

S

4,956,000.00

52108RBM3

LBUBS 2006-C4

T

19,823,524.00

059500AV0

BACM 2006-3

J

6,263,000.00

059500AX6

BACM 2006-3

K

3,758,000.00

059500AZ1

BACM 2006-3

L

3,758,000.00

059500BB3

BACM 2006-3

M

2,456,000.00

059500BD9

BACM 2006-3

N

7,368,000.00

059500BF4

BACM 2006-3

O

4,912,000.00

059500BH0

BACM 2006-3

P

27,015,808.00

05950WAW8

BACM 2006-4

L

5,011,000.00

05950WAX6

BACM 2006-4

M

3,341,000.00

05950WAY4

BACM 2006-4

N

5,011,000.00

362332BB3

GSMS 2006-GG8

L

6,762,090.00

362332BD9

GSMS 2006-GG8

M

4,057,305.00

362332BF4

GSMS 2006-GG8

N

7,796,390.00

92978MAX4

WBCMT 2006-C28

K

9,167,760.00

92978MAY2

WBCMT 2006-C28

L

4,583,880.00

92978MAZ9

WBCMT 2006-C28

M

6,875,820.00

92978MBA3

WBCMT 2006-C28

N

4,494,000.00

92978MBB1

WBCMT 2006-C28

O

8,988,000.00

92978MBC9

WBCMT 2006-C28

P

8,988,000.00

92978MBD7

WBCMT 2006-C28

Q

49,434,700.61

17310MAY6

CGCMT 2006-C5

J

3,902,000.00

17310MBA7

CGCMT 2006-C5

K

3,902,000.00

17310MBC3

CGCMT 2006-C5

L

3,902,000.00

46630EAR1

JPMCC 2006-CIBC17

J

4,852,000.00

46630EAS9

JPMCC 2006-CIBC17

K

4,853,000.00

46630EAT7

JPMCC 2006-CIBC17

L

4,852,000.00

46630EAU4

JPMCC 2006-CIBC17

M

3,171,000.00

46630EAV2

JPMCC 2006-CIBC17

N

6,342,000.00

46630EAW0

JPMCC 2006-CIBC17

P

6,343,000.00

46630EAX8

JPMCC 2006-CIBC17

NR

31,711,225.00

50180CAZ3

LBUBS 2006-C7

L

3,850,000.00

50180CBA7

LBUBS 2006-C7

M

1,926,000.00

50180CBB5

LBUBS 2006-C7

N

5,776,000.00

50180CBC3

LBUBS 2006-C7

P

3,774,000.00

50180CBD1

LBUBS 2006-C7

Q

3,775,000.00

50180CBE9

LBUBS 2006-C7

S

3,774,000.00

50180CBF6

LBUBS 2006-C7

T

30,197,539.00

55312VAW8

MLCFC 2006-4

K

8,310,000.00

55312VAX6

MLCFC 2006-4

L

2,769,000.00

55312VAY4

MLCFC 2006-4

M

11,080,000.00

22545LBB4

CSMC 2006-C5

K

2,100,000.00

22545LBD0

CSMC 2006-C5

L

6,302,000.00

22545LBF5

CSMC 2006-C5

M

6,302,000.00

059497AJ6

BACM 2007-1

K

4,011,000.00

059497AK3

BACM 2007-1

L

6,016,000.00

059497AL1

BACM 2007-1

M

4,011,000.00

059497AM9

BACM 2007-1

N

3,931,000.00

059497AN7

BACM 2007-1

O

7,863,000.00

059497AP2

BACM 2007-1

P

11,795,000.00

059497AQ0

BACM 2007-1

Q

39,315,397.00

20173QAU5

GCCFC 2007-GG9

L

8,709,460.00

20173QAV3

GCCFC 2007-GG9

M

4,599,600.00

20173QAW1

GCCFC 2007-GG9

N

12,083,400.00

12513YAV2

CD 2007-CD4

L

12,622,000.00

12513YAW0

CD 2007-CD4

M

8,415,000.00

12513YAX8

CD 2007-CD4

N

8,415,000.00

12513YAY6

CD 2007-CD4

O

16,500,000.00

12513YAZ3

CD 2007-CD4

P

8,249,000.00

12513YBA7

CD 2007-CD4

Q

16,500,000.00

12513YBB5

CD 2007-CD4

S

74,248,279.19

55312TAT0

MLCFC 2007-6

H

5,000,000.00

55312TAU7

MLCFC 2007-6

J

2,737,000.00

55312TAV5

MLCFC 2007-6

 K

2,737,000.00

55312TAW3

MLCFC 2007-6

 L

2,736,000.00

55312TAX1

MLCFC 2007-6

 M

5,365,000.00

55312TAY9

MLCFC 2007-6

 N

5,365,000.00

55312TAZ6

MLCFC 2007-6

 P1

5,365,000.00

55312TBA0

MLCFC 2007-6

 Q1

26,824,359.00

